Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,341,713. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application is broader than the patent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-7, 9-14, 16-17, 19-20, 22-23, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carlucci (US 2004/0103429).  
Regarding claim 2, 9, 16, 19, Carlucci discloses a method comprising:
Receiving, by a computing device and from a user device, a media control request while a first content item is being outputted for display on the user device ([0074-0080, 0063-0065], fig. 12);
Determining a time duration based on a viewing speed associated with  the media control request and on  a time point of the first content item, associated with the media control request ([0074-0080, 0063-0065], fig. 12);
Determining, based on the time duration,  a second content item ([0038-0042, 0074-0080, 0063-0065], fig. 4, fig. 12); and 
Causing display of the first content item and the second content item by the user device ([0074-0080, 0063-0065], fig. 12).
Regarding claim 3,10,  Carlucci discloses wherein the media control request comprises at least one of: an identifier associated with the first content item, a fast forward request, or a fast rewind request ([0076-0079]).
Regarding claim 4,11, 17, 20,  Carlucci discloses wherein determining the time duration based on the viewing speed associated with the media control request and on  the time point of the first content item associated with the media control request comprises:
determining a time interval between the time point and an end point of the first content item; and
dividing the time interval by the viewing speed ([0079-0080, [0063-0065]).
Regarding claim 5, 12, Carlucci discloses , wherein determining the second content item comprises determining the second content item based on a classification of the second content item comprising at least one of: a content type classification, a region classification, a target audience classification or a content length classification, and wherein  the second content item is from a plurality of stored content items ([0040-0042, 0079], fig. 4 content length classification is represented by the duration of the alternative commercial).
Regarding claim 6, 13, Carlucci discloses wherein the simultaneous output of the at least the portion of the first content item and the second content item comprises at least one of: output of the first content item and the second content item together, output of the first content item and the second content item while the media control request is performed,
overlapping output of the first content item at the viewing speed of the media control request
and the second content item at another viewing speed, output of the first content item and the second content item via an output screen, or output of a combination of the first content item
and the second content item (fig. 12, [0089-91, 0079-0080]).
Regarding claim 7¸ 14, Carlucci discloses wherein a second time duration, of the second content item, is equal to the time duration ([0079-0080]).
Regarding claim 22, Carlucci discloses wherein the instructions that cause the apparatus to determine the second content item cause the apparatus to determine the second content item based on a classification of the second content item comprising at least one of: a content type classification, a region classification, a target audience classification, or a content length classification ([0040-0042, 0079], fig. 4).
Regarding claim 23, Carlucci discloses wherein the instructions that cause the apparatus to receive the second content item cause the apparatus to receive the second content item based on a classification of the second content item comprising at least one of: a content type classification, a region classification, a target audience classification, or a content length classification([0040-0042, 0079]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 15, 18, 21 is  is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlucci (US 2004/0103429) in view of Baran (US 2005/0132398).
Regarding claim 8,15, 18, 21 Carlucci does not specifically disclose wherein determining the instructions that cause the apparatus to determine the second content item cause the apparatus to determine the second content item based on user information that comprises at least one of: user subscription information, user demographic information, viewing history information, user interest information, or user preference information.
However, Baran discloses determining the instructions that cause the apparatus to determine the second content item cause the apparatus to determine the second content item based on user information that comprises at least one of: user subscription information, user demographic information, viewing history information, user interest information, or user preference information ([0090, 0006]).  It would have been obvious to incorporate the alternate commercial of Baran into the system of Carlucci in order to select commercials that are more likely to be interesting to the user.
	
Response to Arguments




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL H HONG/Primary Examiner, Art Unit 2426